EXHIBIT 10.1

j2 Global Communications, Inc.


AMENDED AND RESTATED
2001 EMPLOYEE STOCK PURCHASE


 
1.   ESTABLISHMENT, PURPOSE AND TERM OF PLAN.


1.1   ESTABLISHMENT. The j2 Global Communications, Inc. 2001 Employee Stock
Purchase Plan (the "PLAN") is hereby established effective as of May 7, 2001
(the "EFFECTIVE DATE"), subject to the approval by Company shareholders.


1.2   PURPOSE. The purpose of the Plan is to advance the interests of Company
and its stockholders by providing an incentive to attract, retain and reward
Eligible Employees of the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides such Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Company intends that the Plan qualify as an "employee stock purchase plan" under
Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.


1.3   TERM OF PLAN. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.


2.   DEFINITIONS AND CONSTRUCTION.


2.1   DEFINITIONS. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:


(a)   "BOARD" means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, "BOARD" also
means such Committee(s).


(b)   "CODE" means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.


(c)   "COMMITTEE" means the Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board. Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.



--------------------------------------------------------------------------------


(d)   "COMPANY" means j2 Global Communications, Inc., a Delaware corporation, or
any Successor.


(e)                 "COMPENSATION" means, with respect to any Offering Period,
all salary, wages (including amounts elected to be deferred by the employee,
that would otherwise have been paid, under any cash or deferred arrangement
established by the Company) and overtime pay, but excluding commissions,
bonuses, profit sharing, the cost of employee benefits paid for by the Company,
education or tuition reimbursements, imputed income arising under any Company
group insurance or benefit program, traveling expenses, business and moving
expense reimbursements, income received in connection with stock options,
contributions made by the Company under any employee benefit plan, and similar
items of compensation. Compensation shall also include payments while on a leave
of absence during which participation continues pursuant to Section 2.1(g) to
such extent as may be provided by the Company's leave policy.


(f)                 "ELIGIBLE EMPLOYEE" means an Employee who meets the
requirements set forth in Section 5 for eligibility to participate in the Plan.


(g)                "EMPLOYEE" means a person treated as an employee of a
Participating Company for purposes of Section 423 of the Code. A Participant
shall be deemed to have ceased to be an Employee either upon an actual
termination of employment or upon the corporation employing the Participant
ceasing to be a Participating Company. For purposes of the Plan, an individual
shall not be deemed to have ceased to be an Employee while on any military leave
or other leave of absence approved by the Company of ninety (90) days or less.
If an individual's leave of absence exceeds ninety (90) days, the individual
shall be deemed to have ceased to be an Employee on the ninety-first (91st) day
of such leave unless the individual's right to reemployment with the
Participating Company Group is guaranteed either by statute or by contract.


(h)                "FAIR MARKET VALUE" means, as of any date:


(i) If the Stock is listed on any established stock exchange or traded on the
Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value of a
share of Stock shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or market (or if the
stock is traded on more than one exchange or market, the exchange or market with
the greatest volume of trading in the Stock) on the day of determination, as
reported in THE WALL STREET JOURNAL or such other source as the Board deems
reliable. In the absence of such markets for the Stock, the Fair Market Value
shall be determined in good faith by the Board.


(ii)  For purposes of this Plan, if the date as of which the Fair Market Value
is to be determined is not a market trading day, then solely for the purpose of
determining Fair Market Value such date shall be the last market trading day
prior to the Purchase Date.


(i)                  "OFFERING" means an offering of Stock as provided in
Section 6.
 
 
–2–

--------------------------------------------------------------------------------


(j)                  "OFFERING DATE" means, for any Offering, the first day of
the Offering Period.


(k)                 "OFFERING PERIOD" means a period established in accordance
with Section 6.


(l)                  "PARENT CORPORATION" means any present or future "parent
corporation" of the Company, as defined in Section 424(e) of the Code.


(m)                "PARTICIPANT" means an Eligible Employee who has become a
participant in an Offering Period in accordance with Section 7 and remains a
participant in accordance with the Plan.


(n)                 "PARTICIPATING COMPANY" means the Company and any Parent
Corporation or Subsidiary Corporation designated by the Board as a corporation
the Employees of which may, if Eligible Employees, participate in the Plan. The
Board shall have the sole and absolute discretion to determine from time to time
which Parent Corporations or Subsidiary Corporations shall be Participating
Companies.


(o)                 "PARTICIPATING COMPANY GROUP" means, at any point in time,
the Company and all other corporations collectively which are then Participating
Companies.


(p)                 "PURCHASE DATE" means, for any Offering, the last day of the
Offering Period; provided, however, that the Board in its discretion may
establish one or more additional Purchase Dates during any Offering Period.


(q)                 "PURCHASE PRICE" means the price at which a share of Stock
may be purchased under the Plan, as determined in accordance with Section 9.


(r)                  "PURCHASE RIGHT" means an option granted to a Participant
pursuant to the Plan to purchase such shares of Stock as provided in Section 8,
which the Participant may or may not exercise during the Offering Period in
which such option is outstanding. Such option arises from the right of a
Participant to withdraw any accumulated payroll deductions of the Participant
not previously applied to the purchase of Stock under the Plan and to terminate
participation in the Plan during an Offering Period, in accordance with such
rules and procedures as may be established by Board.


(s)                 "SPINOFF TRANSACTION" means a transaction in which the
voting stock of an entity in the Participating Company Group is distributed to
the shareholders of a parent corporation as defined by Section 424(e) of the
Code, of such entity.


(t)                  "STOCK" means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.2.


(u)                 "SUBSCRIPTION AGREEMENT" means an agreement in such form as
specified by the Company which is delivered in written form or by communicating
with the
 
–3–

--------------------------------------------------------------------------------


Company in such other manner as the Company may authorize, stating an Employee's
election to participate in the Plan and authorizing payroll deductions under the
Plan from the Employee's Compensation.


(v)                 "SUBSCRIPTION DATE" means the Offering Date of an Offering
Period, or such earlier date as the Company shall establish.


(w)                "SUBSIDIARY CORPORATION" means any present or future
"subsidiary corporation" of the Company, as defined in Section 424(f) of the
Code.


(x)                  "SUCCESSOR" means a corporation into or with which the
Company is merged or consolidated or which acquires all or substantially all of
the assets of the Company and which is designated by the Board as a Successor
for purpose of the Plan.


2.2     CONSTRUCTION. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term "or" is
not intended to be exclusive, unless the context clearly requires otherwise.


3.  ADMINISTRATION.


3.1  ADMINISTRATION BY THE BOARD. The Plan shall be administered by the Board
and its designees. Subject to the provisions of the Plan, the Board shall
determine all of the relevant terms and conditions of Purchase Rights; provided,
however, that all Participants granted Purchase Rights pursuant to an Offering
shall have the same rights and privileges within the meaning of Section
423(b)(5) of the Code in such Offering. All expenses incurred in connection with
the administration of the Plan shall be paid by the Company. While the Company
is a public reporting company, the Plan shall be administered by the Committee,
which shall consist of not less than two directors. The members of the Committee
shall be appointed by, and serve at the pleasure of, the Board. To the extent
required for transactions under the Plan to qualify for exemptions available
under Rule 16b-3 ("Rule 16b-3") promulgated under the Securities Exchange Act of
1934 (the "1934 Act"), all actions relating to awards to persons subject to
Section 16 of the 1934 Act shall be taken by the Board unless each person who
serves on the Committee is a "non-employee director" within the meaning of Rule
16b-3 or such actions are taken by a sub-committee of the Committee (or the
Board) comprised solely of "non-employee directors". To the extent required for
compensation realized from awards under the Plan to be deductible by the Company
pursuant to section 162(m) of the Code, the members of the Committee shall be
"outside directors" within the meaning of section 162(m).


3.2  AUTHORITY OF OFFICERS. Any officer of the Company shall have the authority
to act on behalf of the Company with respect to any matter, right, obligation,
determination or election that is the responsibility of or that is allocated to
the Company herein, provided that the officer has actual authority with respect
to such matter, right, obligation, determination or election. Any decision or
determination of the Company made by an Officer having actual authority with
respect thereto, shall be final, binding and conclusive on the
 
–4–

--------------------------------------------------------------------------------


Participating Company Group, any Participant, and all persons having an interest
in the Plan, or any Option granted hereunder, unless such Officer's decision or
determination is arbitrary or capricious, fraudulent, or made in bad faith.


3.3  POLICIES AND PROCEDURES ESTABLISHED BY THE COMPANY. The Company may, from
time to time, consistent with the Plan and the requirements of Section 423 of
the Code, establish, interpret change or terminate such rules, guidelines,
policies, procedures, limitations, or adjustments as deemed advisable by the
Company, in its discretion, for the proper administration of the Plan,
including, without limitation, (a) a minimum payroll deduction amount required
for participation in an Offering, (b) a limitation on the frequency or number of
changes permitted in the rate of payroll deduction during an Offering, (c) an
exchange ratio applicable to amounts withheld in a currency other than United
States dollars, (d) a payroll deduction greater than or less than the amount
designated by a Participant in order to adjust for the Company's delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant's election under the Plan or as advisable to comply with the
requirements of Section 423 of the Code, and (e) determination of the date and
manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan.


The Board's determination of the construction and interpretation of any
provision of the Plan, and any actions taken, and any decisions or
determinations made pursuant to the terms of the Plan, shall be final, binding
and conclusive on the Participating Company Group, any Participant, and any
person having an interest in the Plan or any Option granted hereunder unless the
Board's action, decision or determination is arbitrary or capricious,
fraudulent, or made in bad faith.


3.4  INDEMNIFICATION. In addition to such other rights of indemnification as
they may have as members of the Board or Officers or Employees of the
Participating Company Group, members of the Board and any Officers or Employees
of the Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys' fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same and to retain
complete control over the litigation and/or settlement of such suit, action or
proceeding.


4.  SHARES SUBJECT TO PLAN.


4.1  MAXIMUM NUMBER OF SHARES ISSUABLE. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
 
–5–

--------------------------------------------------------------------------------


under the Plan shall be Five Hundred Thousand (500,000), and shall consist of
authorized but unissued or reacquired shares of Stock, or any combination
thereof. If an outstanding Purchase Right for any reason expires or is
terminated or canceled, the shares of Stock allocable to the unexercised portion
of that Purchase Right shall again be available for issuance under the Plan.


4.2  ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company's domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan, each Purchase Right, and in the
Purchase Price. If a majority of the shares of the same class as the shares
subject to outstanding Purchase Rights are exchanged for, converted into, or
otherwise become (whether or not pursuant to an Ownership Change Event, as
defined below) shares of another corporation (the "NEW SHARES"), the Board may
unilaterally amend the outstanding Purchase Rights to provide that such Purchase
Rights are exercisable for New Shares. In the event of any such amendment, the
number of shares subject to, and the Purchase Price of, the outstanding Purchase
Rights shall be adjusted in a fair and equitable manner, as determined by the
Board, in its discretion. Notwithstanding the foregoing, any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded down
to the nearest whole number, and in no event may the Purchase Price be decreased
to an amount less than the par value, if any, of the stock subject to the
Purchase Right.


5.  ELIGIBILITY.


5.1  EMPLOYEES ELIGIBLE TO PARTICIPATE. Each Employee of a Participating Company
is eligible to participate in the Plan and shall be deemed an Eligible Employee,
except any Employee who is either: (a) customarily employed by the Participating
Company Group for twenty (20) hours or less per week (b) customarily employed by
the Participating Company Group for not more than five (5) months in any
calendar year or (c) has not completed thirty (30) days of service with a
Participating Company, or such other service requirement, up to a maximum of 2
years, which the Board may require.


5.2  EXCLUSION OF CERTAIN STOCKHOLDERS. Notwithstanding any provision of the
Plan to the contrary, no Employee shall be treated as an Eligible Employee and
granted a Purchase Right under the Plan if, immediately after such grant, the
Employee would own or hold options to purchase stock of the Company or of any
Parent Corporation or Subsidiary Corporation possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of such
corporation, as determined in accordance with Section 423(b)(3) of the Code. For
purposes of this Section 5.2, the attribution rules of Section 424(d) of the
Code shall apply in determining the stock ownership of such Employee.


5.3  DETERMINATION BY COMPANY. The Company shall determine in good faith and in
the exercise of its discretion whether an individual has become or has ceased to
be an Employee or an Eligible Employee and the effective date of such
individual's attainment or termination of such status, as the case may be. For
purposes of an individual's eligibility to
 
–6–

--------------------------------------------------------------------------------


participate in or other rights, if any, under the Plan as of the time of the
Company's determination, all such determinations by the Company shall be final,
binding and conclusive, unless the Company's determination is arbitrary or
capricious, fraudulent, or made in bad faith notwithstanding that the Company or
any court of law or governmental agency subsequently makes a contrary
determination.


6.                 OFFERINGS.


The Plan shall be implemented by sequential Offerings of approximately three (3)
months duration or such other duration as the Board shall determine (an
"OFFERING PERIOD"). Offering Periods shall commence on or about February 1, May
1, August 1 and November 1 of each year and end on or about the next April 30,
July 31, October 31, and January 31, respectively, occurring thereafter. The
initial Offering Period shall begin August 1, 2001. Notwithstanding the
foregoing, the Board, in its sole and absolute discretion, may establish a
different duration for one or more Offering Periods or different commencing or
ending dates for such Offering Periods; provided, however, that no Offering
Period may have a duration exceeding twenty-seven (27) months.


7.                 PARTICIPATION IN THE PLAN.


7.1  INITIAL PARTICIPATION. An Eligible Employee may become a Participant in an
Offering Period by delivering a properly completed Subscription Agreement, in
accordance with such rules and procedures as may be specified by the Company. An
Eligible Employee who does not deliver a properly completed Subscription
Agreement to the Company in the required time period shall not participate in
the Plan for that Offering Period. Furthermore, the Eligible Employee may not
participate in a subsequent Offering Period unless a properly completed
Subscription Agreement is delivered to the Company on or before the Subscription
Date for such subsequent Offering Period.


7.2  CONTINUED PARTICIPATION. A Participant shall automatically participate in
the next Offering Period commencing immediately after the Purchase Date of each
Offering Period in which the Participant participates provided that the
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1 or (b) terminated employment as provided in Section 13. A
Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period in accordance with the procedures set
forth in Section 7.1 if the Participant desires to change any of the elections
contained in the Participant's then effective Subscription Agreement.


8.                 RIGHT TO PURCHASE SHARES.


8.1  GRANT OF PURCHASE RIGHT.


–7–

--------------------------------------------------------------------------------


(i)                  Except as set forth below (or as otherwise specified by the
Board prior to the Offering Date), on the Offering Date of each Offering Period,
each Participant in that Offering Period shall be granted automatically a
Purchase Right consisting of an option to purchase that number of whole shares
of Stock determined by either dividing fifteen percent (15%) of such
Participant's Compensation during the Offering Period by the Purchase Price of a
share of Stock for such Offering Period or by dividing Twelve Thousand Five
Hundred Dollars ($12,500) by the Fair Market Value of a share of Stock on such
Offering Date, whichever is less. In connection with any Offering made under
this Plan, the Board or the Committee may specify a maximum number of shares of
Common Stock which may be purchased by any employee as well as a maximum
aggregate number of shares of Common Stock which may be purchased by all
eligible employees pursuant to such Offering. In addition, in connection with
any Offering which contains more than one Purchase Date, the Board or the
Committee may specify a maximum aggregate number of shares which may be
purchased by all eligible employees on any given Purchase Date under the
Offering.


(ii)                 Notwithstanding the foregoing, the aggregate number of
shares for which Purchase Rights may be granted in any Offering Period may not
exceed the maximum number of shares which have been, prior to the Offering Date
for such Offering Period, reserved for the Plan and approved by the stockholders
of the Company and not previously been purchased upon the exercise of Purchase
Rights in any prior Offering Period.


(iii)                If the aggregate purchase of shares of Common Stock upon
exercise of rights granted under the Offering would exceed any such maximum
aggregate number, the Board or the Committee shall make a pro rata allocation of
the shares of Common Stock available in as nearly a uniform manner as shall be
practicable and as it shall deem to be equitable. No Purchase Right shall be
granted on an Offering Date to any person who is not, on such Offering Date, an
Eligible Employee.


8.2  SUBSTITUTION OF RIGHTS. The grant of rights under an Offering may be done
to carry out the substitution of rights under the Plan for pre-existing rights
granted under another employee stock purchase plan, if such substitution is
pursuant to a transaction described in Section 424(a) of the Code (or any
successor provision thereto) and the characteristics of such substitute rights
conform to the requirements of Section 424(a) of the Code (or any successor
provision thereto) and will not cause the disqualification of this Plan under
Section 423 of the Code. Notwithstanding the other terms of the Plan, such
substitute rights shall have the same characteristics as the characteristics
associated with such pre-existing rights, including, but not limited to, the
following:


(i) the date on which such pre-existing right was granted shall be the "Offering
Date" of such substitute right for purposes of determining the date of grant of
the substitute right;


(ii) the Offering (as defined below) for such substitute right shall begin on
its Offering Date and end coincident on the applicable Purchase Date, but no
later than the end of the offering (as determined under the terms of such
offering) under which the pre-existing right was granted.


–8–

--------------------------------------------------------------------------------


8.3   PRO RATA ADJUSTMENT OF PURCHASE RIGHT. If the Board establishes an
Offering Period of any duration other than three months, then any limitation on
the number of shares of Stock subject to each Purchase Right granted on the
Offering Date of such Offering Period set forth in Section 8.1(i) shall be
prorated based upon the ratio which the number of months in such Offering Period
bears to three (3).


8.4  CALENDAR YEAR PURCHASE LIMITATION. Notwithstanding any provision of the
Plan to the contrary, no Participant shall be granted a Purchase Right which
permits his or her right to purchase shares of Stock under the Plan to accrue at
a rate which, when aggregated with such Participant's rights to purchase shares
under all other employee stock purchase plans of a Participating Company
intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time. For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering Period. The
limitation described in this Section shall be applied in conformance with
applicable regulations under Section 423(b)(8) of the Code.


9.                 PURCHASE PRICE.


The Purchase Price for an Offering Period shall be ninety-five percent (95%) of
the Fair Market Value of a share of Stock on the Purchase Date.


10.  ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.


Shares of Stock acquired pursuant to the exercise of all or any portion of a
Purchase Right may be paid for only by means of payroll deductions from the
Participant's Compensation accumulated during the Offering Period for which such
Purchase Right was granted, and, if a payroll deduction is not permitted under a
statute, regulation, rule of a jurisdiction, or is not administratively
feasible, such other payments as may be approved by the Company, subject to the
following:


10.1  AMOUNT OF PAYROLL DEDUCTIONS. Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant's Compensation on each
payday during an Offering Period shall be determined by the Participant's
Subscription Agreement. The Subscription Agreement shall set forth the
percentage of the Participant's Compensation to be deducted on each payday
during an Offering Period in whole percentages, up to fifteen percent (15%). The
Board may change the foregoing limits on payroll deductions effective as of any
Offering Date.


10.2  COMMENCEMENT OF PAYROLL DEDUCTIONS. Payroll deductions shall commence on
the first payday following the Offering Date and shall continue through the last
payday prior to the end of the Offering Period unless sooner altered or
terminated as provided herein.


–9–

--------------------------------------------------------------------------------


10.3  ELECTION TO CHANGE OR STOP PAYROLL DEDUCTIONS. During an Offering Period,
to the extent provided for in the Offering, a Participant may elect to decrease
the rate of or to stop deductions from his or her Compensation by delivering to
the Company an amended Subscription Agreement, in such form and manner as
specified by the Company, authorizing such change on or before the Change Notice
Date, as defined below. A Participant who elects, effective following the first
payday of an Offering Period, to decrease the rate of his or her payroll
deductions to zero percent (0%) shall nevertheless remain a Participant in the
current Offering Period unless such Participant withdraws from the Plan as
provided in Section 12.1. The "CHANGE NOTICE DATE" shall be the day established
in accordance with procedures established by the Company.


10.4  COMPANY'S HOLDING OF DEDUCTION. All payroll deductions from a
Participant's Compensation shall be deposited with the general funds of the
Company. All payroll deductions received or held by the Company may be used by
the Company for any corporate purpose. Interest shall not be paid on sums
deducted from a Participant's Compensation pursuant to the Plan.


10.5  VOLUNTARY WITHDRAWAL OF DEDUCTIONS. A Participant may withdraw payroll
deductions credited to the Plan and not previously applied toward the purchase
of Stock only as provided in Section 12.1.


11.  PURCHASE OF SHARES.


11.1  EXERCISE OF PURCHASE RIGHT. On each Purchase Date, each Participant's
accumulated payroll deductions and other additional payments specifically
permitted by the Plan (without any increase for interest), will be applied to
the purchase of whole shares of Stock, up to the maximum number of shares
permitted pursuant to the terms of the Plan and the applicable Offering, at the
Purchase Price for such Offering. No fractional shares shall be issued upon the
exercise of Purchase Rights granted under the Plan. The amount, if any, of each
Participant's accumulated payroll deductions remaining after the purchase of
shares which is less than the amount required to purchase one share of Stock on
the final Purchase Date of an Offering shall be retained in each such
Participant's account for the purchase of shares under the next Offering under
the Plan, unless such Participant withdraws from such next Offering, as provided
in Section 12.1, or is no longer eligible to be granted rights under the Plan,
as provided in Section 5, in which case such amount shall be distributed to the
Participant after said final Purchase Date, without interest. The amount, if
any, of each Participant's accumulated payroll deductions remaining after the
purchase of shares which is equal to the amount required to purchase whole
shares of Stock on the final Purchase Date of an Offering shall be refunded in
full to the Participant after such Purchase Date, without interest.


11.2  PRO RATA ALLOCATION OF SHARES. If the number of shares of Stock which
might be purchased by all Participants in the Plan on a Purchase Date exceeds
the number of shares of Stock available in the Plan as provided in Section 4.1,
the Company shall make a pro rata allocation of the remaining shares in as
uniform a manner as practicable and as the Company determines to be equitable.
Any fractional share resulting from such pro rata allocation to any Participant
shall be disregarded.


–10–

--------------------------------------------------------------------------------


11.3  DELIVERY OF SHARES. As soon as practicable after each Purchase Date, the
Company shall arrange the delivery to each Participant of the shares acquired by
the Participant on such Purchase Date; provided that the Company may deliver
such shares to a broker designated by the Company that will hold such shares for
the benefit of the Participant. Shares to be delivered to a Participant under
the Plan shall be registered, or held in an account, in the name of the
Participant, or, if requested by the Participant, such other name or names as
the Company may permit under rules established for the operation and
administration of the Plan.


11.4   TAX WITHHOLDING. At the time a Participant's Purchase Right is exercised,
in whole or in part, or at the time a Participant disposes of some or all of the
shares of Stock he or she acquires under the Plan, the Participant shall make
adequate provision for the federal, state, local and foreign tax withholding
obligations, if any, of the Participating Company Group which arise upon
exercise of the Purchase Right or upon such disposition of shares, respectively.
The Participating Company Group may, but shall not be obligated to, withhold
from the Participant's compensation the amount necessary to meet such
withholding obligations.


11.5   EXPIRATION OF PURCHASE RIGHT. A Purchase Right shall expire immediately
upon the end of the Offering Period to the extent it exceeds the number of
shares of Stock which are purchased with a Participant's accumulated payroll
deductions or other permitted contribution during any Offering Period.


11.6  PROVISION OF REPORTS AND STOCKHOLDER INFORMATION TO PARTICIPANTS. Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, as soon as practicable after the Purchase Date, a report of such
Participant's account setting forth the total payroll deductions accumulated
prior to such exercise, the number of shares of Stock purchased, the Purchase
Price for such shares, the date of purchase and the cash balance, if any,
remaining immediately after such purchase that is to be refunded or retained on
behalf of the Participant pursuant to Section 11.1. The report required by this
Section may be delivered in such form and by such means, including by electronic
transmission, as the Company may determine. In addition, each Participant shall
be given access to information concerning the Company equivalent to that
information provided generally to the Company's common stockholders.


12.  WITHDRAWAL FROM PLAN.


12.1  VOLUNTARY WITHDRAWAL FROM THE PLAN. A Participant may withdraw from the
Plan by signing and delivering to the Company's designated office a written
notice of withdrawal on a form provided by the Company for this purpose or by
communicating with the Company in such other manner as the Company may
authorize. A Participant who voluntarily withdraws from the Plan is prohibited
from resuming participation in the Plan in the same Offering from which he or
she withdrew, but may participate in any subsequent Offering by again satisfying
the requirements of Sections 5 and 7.1. The Company may impose, from time to
time, a requirement that the notice of withdrawal from the Plan be on file with
the Company's designated office for a reasonable period prior to the
effectiveness of the Participant's withdrawal.


–11–

--------------------------------------------------------------------------------


12.2  RETURN OF PAYROLL DEDUCTIONS. Upon a Participant's voluntary withdrawal
from the Plan pursuant to Section 12.1, the Participant's accumulated payroll
deductions which have not been applied toward the purchase of shares shall be
refunded to the Participant as soon as practicable after the withdrawal, without
the payment of any interest, and the Participant's participation in the Plan
shall terminate. Such accumulated payroll deductions to be refunded in
accordance with this Section may not be applied to any other Offering under the
Plan.


13.  TERMINATION OF EMPLOYMENT OR ELIGIBILITY.


13.1  Upon a Participant's ceasing, prior to a Purchase Date, to be an Employee
of the Participating Company Group for any reason, or upon the failure of a
Participant to remain an Eligible Employee, the Participant's participation in
the Plan shall terminate immediately, except as otherwise provided in Section
2.1(g) and Section 13.3.


13.2  Upon termination of participation, the terminated Participant's
accumulated payroll deductions which have not been applied toward the purchase
of shares shall, as soon as practicable, be returned to the Participant or, in
the case of the Participant's death, to the Participant's legal representative,
and all of the Participant's rights under the Plan shall terminate. Interest
shall not be paid on sums returned pursuant to this Section 13. A Participant
whose participation has been so terminated may again become eligible to
participate in future Offerings under the Plan by satisfying the requirements of
Sections 5 and 7.1.


13.3  Upon a Participant's ceasing, prior to a Purchase Date, to be an Employee
of the Participating Company Group for any reason, or upon the failure of a
Participant to remain an Eligible Employee, the Participant's participation in
the Plan shall continue, subject to the Participant's execution of a general
release of claims satisfactory to the Company, for an additional ninety (90)
days; provided, however, this Section shall not apply in the event of the
Participant's death, a Spinoff Transaction, or to any Participant on a leave of
absence governed by Section 2.1(g).


14.  CHANGE IN CONTROL.


14.1  DEFINITIONS.


  (a)  An "OWNERSHIP CHANGE EVENT" shall be deemed to have occurred if any of
the following occurs with respect to the Company: (i) the direct or indirect
sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all, as determined
by the Board in its sole discretion, of the assets of the Company; or (iv) a
liquidation or dissolution of the Company.


  (b)  A "CHANGE IN CONTROL" shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a "TRANSACTION") wherein the
 
–12–

--------------------------------------------------------------------------------


stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company's voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a Transaction described in Section 14.1(a)(ii) or
(iii), the corporation or other business entity surviving the merger or
consolidation or to which the assets of the Company were transferred (the
"TRANSFEREE"), as the case may be. The Board shall determine in its sole
discretion whether multiple sales or exchanges of the voting securities of the
Company or multiple Ownership Change Events are related. Notwithstanding the
preceding sentence, a Change in Control shall not include any Transaction in
which the voting stock of an entity in the Participating Company Group is
distributed to the shareholders of a parent corporation, as defined in Section
424(e) of the Code, of such entity. Any Ownership Change resulting from an
underwritten public offering of the Company's Stock or the stock of any
Participating Company shall not be deemed a Change in Control for any purpose
hereunder.


14.2  EFFECT OF CHANGE IN CONTROL ON PURCHASE RIGHTS. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the "ACQUIRING CORPORATION"),
may assume the Company's rights and obligations under the Plan. If the Acquiring
Corporation elects not to assume the Company's rights and obligations under
outstanding Purchase Rights, the Purchase Date of the then current Offering
Period shall be accelerated to a date before the date of the Change in Control
specified by the Board, but the number of shares of Stock subject to outstanding
Purchase Rights shall not be adjusted. All Purchase Rights which are neither
assumed by the Acquiring Corporation in connection with the Change in Control
nor exercised as of the date of the Change in Control shall terminate and cease
to be outstanding effective as of the date of the Change in Control.


15.  NONTRANSFERABILITY OF PURCHASE RIGHTS.


 Neither payroll deductions nor a Participant's Purchase Right may be assigned,
transferred, pledged or otherwise disposed of in any manner other than as
provided by the Plan or by will or the laws of descent and distribution. Any
such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from the Plan as provided in Section 12.1. A Purchase Right shall be
exercisable during the lifetime of the Participant only by the Participant.


16.   COMPLIANCE WITH SECURITIES LAW.


 The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities. A Purchase Right may not be exercised if the issuance of shares upon
such exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
securities exchange or market system upon which the Stock may then be listed. In
addition, no Purchase Right may be exercised unless (a) a registration statement
under the Securities Act of 1933, as amended, shall at the time of exercise of
the Purchase Right be in
 
–13–

--------------------------------------------------------------------------------


effect with respect to the shares issuable upon exercise of the Purchase Right,
or (b) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Purchase Right may be issued in accordance with the terms of an
applicable exemption from the registration requirements of said Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company's legal counsel to be necessary to
the lawful issuance and sale of any shares under the Plan shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained. As a
condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.


17.  RIGHTS AS A STOCKHOLDER AND EMPLOYEE.


A Participant shall have no rights as a stockholder by virtue of the
Participant's participation in the Plan until the date of the issuance of shares
purchased pursuant to the exercise of the Participant's Purchase Right (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such share is issued, except as provided in Section 4.2. Nothing herein
shall confer upon a Participant any right to continue in the employ of the
Participating Company Group or interfere in any way with any right of the
Participating Company Group to terminate the Participant's employment at any
time.


18.               DISTRIBUTION ON DEATH.


If a Participant dies, the Company shall deliver any shares or cash credited to
the Participant to the Participant's legal representative.


19.               NOTICES.


All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.


20.               AMENDMENT OR TERMINATION OF THE PLAN.


The Board may at any time amend or terminate the Plan, except that (a) such
termination shall not affect Purchase Rights previously granted under the Plan,
except as permitted under the Plan, and (b) no amendment may adversely affect a
Purchase Right previously granted under the Plan (except to the extent permitted
by the Plan or as may be necessary to qualify the Plan as an employee stock
purchase plan pursuant to Section 423 of the Code or to obtain qualification or
registration of the shares of Stock under applicable federal, state or foreign
securities laws). In addition, an amendment to the Plan must be approved by the
stockholders of the Company within twelve (12) months of the adoption of such
amendment if such amendment would
 
–14–

--------------------------------------------------------------------------------


increase the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.1 or Section
4.2) or would change the definition of the corporations that may be designated
by the Board as Participating Companies.


 
 

  PLAN HISTORY              
May 7, 2001
Board adopts Plan.         June 26, 2001 Stockholders approve Plan.         May
1, 2006 Board amends and restates the Plan.  

 

 
 




  


 
 
 
 
 
 
 
 
 
 
 
 
 
 
–15–

--------------------------------------------------------------------------------

 